1                                            U.S. MAGISTRATE JUDGE MARY ALICE THEILER
2

3

4

5

6

7

8
                               UNITED STATES DISTRICT COURT
9                             WESTERN DISTRICT OF WASHINGTON
                                     TACOMA DIVISION
10

12   VERONICA JOSEPH,                                  Civil No. 3:17-cv-05494-MAT

13          Plaintiff,

14          vs.                                        PROPOSED ORDER
15
     COMMISSIONER OF SOCIAL SECURITY,
16
            Defendant.
17
            Based on the stipulation of the parties, it is hereby ORDERED that the decision of the
18

19
     Administrative Law Judge, dated December 5, 2018, is AFFIRMED pursuant to sentence four of

20   42 USC § 405(g). Judgment is entered for Plaintiff.

21          DATED this 10th day of September, 2019.
22

23

24
                                                         A
                                                         Mary Alice Theiler
                                                         United States Magistrate Judge
25

26

27

28
     PROPOSED ORDER -                                                     Office of the General Counsel
     Page 1 - [2:11-cv-02172-JLR-MAT]                           701 Fifth Avenue, Suite 2900 M/S 221A
                                                                               Seattle, WA 98104-7075
                                                                            Telephone: (206) 615-2494
1

2    Presented by:
3
     s/ Benjamin J. Groebner
4    BENJAMIN J. GROEBNER
     Special Assistant U.S. Attorney
5    Office of the General Counsel
     Social Security Administration
6    701 Fifth Avenue, Suite 2900 M/S 221A
7    Seattle, WA 98104-7075
     Telephone: (206) 615-2494
8    Fax: (206) 615-2531
     benjamin.groebner@ssa.gov
9
10

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     PROPOSED ORDER -                                  Office of the General Counsel
     Page 2 - [2:11-cv-02172-JLR-MAT]        701 Fifth Avenue, Suite 2900 M/S 221A
                                                            Seattle, WA 98104-7075
                                                         Telephone: (206) 615-2494
